Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim(s) 39-42 and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al 2006/0166560 in view of Lytle 5041023.
	Regarding claim 39, Shuey et al (front page) substantially discloses the claimed invention, including an electrical connector, comprising: an insulative housing 24, the insulative housing comprising at least one opening 30; and a plurality of conductors 64 held by the housing, each of the plurality of conductors comprising a tip portion (extreme upper distal end), a tail portion 44, a contact portion disposed between the tail portion and the tip portion, and a body portion 64 disposed between the tail portion and the contact portion, wherein: the tail portions of the plurality of conductors extend from the housing; the contact portions of the plurality of conductors are exposed within the at least one opening; the contact portions of the plurality of conductors have a first thickness. Lytle (Figure 9) discloses the tip portions 98 of the plurality of conductors comprising a first surface and a second surface parallel to the first surface, and having a second thickness, less than the first thickness of contact portion 96, and to form the conductors of Shuey et al in this way thus would have been obvious, to make the contact portions more flexible for good electrical engagement with mating conductors.
	Regarding claim 40, Lytle discloses the tip portions 98 are coined.
	Regarding claim 41, Shuey et al discloses the housing 24 comprises a plurality of channels 34 therein and the tip portions of the plurality of conductors extend into the channels.
	Regarding claim 42, Shuey et al discloses the at least one opening comprises a slot 30; the slot is bounded by a first wall of the housing and a second wall of the housing 24; and the plurality of conductors 64 are aligned in rows along the first wall and the second wall.
	Regarding claim 149, Lytle discloses the tip portions of the plurality of conductors are shaped such that the crosstalk between individual conductors is inherently reduced.
	Claim(s) 45, 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al in view of Lytle as applied to claim 39 above, and further in view of Wang 2014/0370729.
	Regarding claim 45, Wang (Figure 11) discloses the plurality of conductors comprise a plurality of groups of three conductors, wherein each group of three conductors comprises: a ground conductor 82 having a first shape; a first signal conductor 84 having a second shape different from the first shape; and a second signal conductor 86 having a third shape different from the first shape, and to form the conductors 64 of Shuey et al in this way thus would have been obvious, to eliminate crosstalk.
	Regarding claim 46, Wang teaches the second shape 84 is a mirror image of the third shape 86.
	Regarding claim 57, Wang teaches each of the plurality of groups of three conductors are positioned such that a distal end of the tip portion of the ground conductor 82 is a first distance from a distal end of the tip portion of the first signal conductor 84 and a distal end of the tip portion of the first signal conductor is a second distance from a distal end of the tip portion of the second signal conductor 86, wherein the first distance is equal to the second distance; and each of the plurality of groups of three conductors are positioned such that the contact portion of the ground conductor is a first distance from the contact portion of the first signal conductor and the contact portion of the first signal conductor is a second distance from the contact portion of the second signal conductor, wherein the first distance is equal to the second distance.
	Claims 47, 77-79, 81,82, 84, 86, 88, 94, 97, 98, 113, 116, 118, 125, 128, 132, 133 and 138 are allowed.
Applicant’s arguments with respect to claim(s) 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832